Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s amendment filed on 11 August 2020. Claims 9 and 18 have been canceled. Claims 21-22 have been added. Claims 1-8, 10-17, and 19-22 remain pending. 

Information Disclosure Statement
4.	The Information Disclosure Statements respectfully submitted on 13 September 2022 has been considered by the Examiner.

Terminal Disclaimer
5.	The terminal disclaimer filed on 11 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent number 10,735,394 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
6.	Applicant’s arguments, see pages 8-11, filed 11 August 2022, with respect to the rejection of claims 1-5, 10-14, and 19-22 under Rangasamy et al. (Pub No. 2016/0124742) have been fully considered, but are moot in view of the new grounds of rejection.  A new ground of rejection is hereby presented in view of Ahuja et al. (US Patent No. 9,716,617).
7.	In light of the previous double patenting rejection, the Applicant has submitted a terminal disclaimer to overcome the rejection, therefore, the rejection has been withdrawn.
8.	In light of the previous 101 claim rejection for claims 10-18, the Applicant has amended the claims by incorporating “non-transitory”, therefore, the 101 claim rejection has been withdrawn. 
9.	In light of the previous 101 claim rejection for claim 1, the Applicant has amended the claim by positively reciting the body of the claims (i.e. one or more processors), however, the specification does explicitly limit the processor as hardware the 101 rejection of claim 1 is maintained. 
10.	In light of the previous claim interpretation for claim 1, the Applicant has amended the claim by expanding upon the functionality of a common module and a cache module for performing a function, therefore, the claim interpretation has been withdrawn.
11.	In light of the previous claim objection for claim 19, the Applicant has amended the claim by positively reciting a hardware/structure element for executing the method, therefore, the claim objection has been withdrawn.
12.	In light of the previous 112, 2nd claim rejection for claims 1, 10, and 19, the Applicant has amended the claims by reciting sufficient hardware structure to perform the claim function for each microservice, therefore, the 112, 2nd claim rejection has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 101 because Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim comprises a system claim comprising software with no hardware structure element processor, microservices, cache, and module can all be interpreted as merely software. Therefore, in order to overcome the 101 rejection, the Examiner respectfully suggests that the claim be amended to positively recite a hardware element in the body of the claims to make the claim statutory. Dependent claims 2-8 are rejected under the same rationale as claim 1 as they do not cure the deficiencies of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rangasamy et al. (Pub No. 2016/0124742) in view of Ahuja et al. (US Patent No. 9,716,617).
Referring to the rejection of claim 1, Rangasamy et al. discloses a caching framework for a multi-tenant cloud-based system comprising: 
one or more processors that execute instructions to implement the caching framework comprising: (See Rangasamy et al., para. 110-111 and Fig. 12, i.e. one or more processors, 502)
a plurality of microservices; (See Rangasamy et al., para. 129-130 and Fig. 13, i.e. Orchestrator receives a request from the web proxy 714, portal 716, or API gateway, and seamlessly coordinates multiple microservices of microservices, item 708 to service the request.)
a global cache that implements a global namespace; (See Rangasamy et al., para. 135-136 and Fig. 13, i.e.  Orchestration engine receive requests for interconnection assets from customers systems, wherein virtual circuits between buyers and sellers identifying customer systems within a database)
a plurality of tenant caches, each tenant cache corresponding to a different tenant of the multi-tenant cloud-based system; (See Rangasamy et al., para. 151 and 159, i.e. a cloud exchange customer may want to connect to multiple different cloud service providers via the cloud exchange platform. Orchestrator has to call multiple APIs and a cloud service provider can create a template for onboarding new customers  who want to connect with the cloud service provider.) 
a common module corresponding to each of the microservices and comprising a cache application programming interface (API); (See Rangasamy et al., para. 128 and Fig. 13, i.e. customers may use APIs to access cloud exchange data. Orchestration engine can receive requests entered using APIs, item 717 via an API gateway.)
and a cache module comprising a service provider interface (SPI) adapted to connect to a distributed remote cache. (See Rangasamy et al., para. 131 and Fig. 13, i.e.  orchestrator, item 706 may invoke a cloud service provider interface accessible via one of the microservices. For example, Azure (provided by Microsoft Corporation) may provide cloud services and expose an interface accessible by one of the microservices developed for the purpose of managing the cloud services)
However, Rangasamy et al. fail to explicitly disclose wherein each microservice has compile time dependency on its respective common module and has run time dependency on the cache module so that the common module facilitates changes in the distributed remote cache. 
Ahuja et al. discloses a dynamic load-based auto-scaling network security microservices architecture. 
Ahuja et al. discloses wherein each microservice has compile time dependency on its respective common module and has run time dependency on the cache module so that the common module facilitates changes in the distributed remote cache. (See Ahuja et al., Figs. 13, 22, and 25, Col. 13, lines 4-12, Col. 21, lines 53-67, and Col. 22, lines 22-31, i.e. a network security system, 1300 provides network security to the datacenter for tenants within a cloud-based system. Each microservice comprises a compiler microservice, 1324 for receiving security policy updates from the cloud for a group of tenants wherein the cache has runtime dependency based upon the changes within the microservice security policy for upgrading without powering down the network security system. After completing the process to install, configure, and run the network security system microservices, a compiler microservice checks policy update cloud  for updated policies or new microservices)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention was made to combine Rangasamy et al.’s microservice-based application development framework modified with Ahuja et al. discloses a dynamic load-based auto-scaling network security microservices architecture. 
Motivation for such an implementation would enable scaling out a hierarchy of microservices in such a security system and monitor network traffic of a datacenter for tenants and report security threats. (See Ahuja et al., Abstract)

Referring to the rejection of claim 2, (Rangasamy et al. modified by Ahuja et al.) discloses wherein the remote cache comprises an in-memory data grid. (See Rangasamy et al., para. 138, i.e. Orchestration engine uses in-memory grid caching using an in-memory and persistent disk database)

Referring to the rejection of claim 3, (Rangasamy et al. modified by Ahuja et al.)  discloses wherein the in-memory data grid comprises Coherence. (See Rangasamy et al., para. 138, i.e. Coherence is disclosed as Java Virtual Machine – Node.JS.)
Referring to the rejection of claim 4, (Rangasamy et al. modified by Ahuja et al.)  discloses wherein each of the different tenants has a separate corresponding namespace for finding objects located in cache. (See Rangasamy et al., para. 85, 94, and 140)



Referring to the rejection of claim 5, (Rangasamy et al. modified by Ahuja et al.)  discloses wherein the common module comprises a remote API proxy. (See Rangasamy et al., para. 128, 130 and 136)
Referring to the rejection of claim 10, (Rangasamy et al.) discloses a non-transitory computer readable medium having instructions stored thereon that, when executed by one or more processors, cause the processors to implement a caching framework for a multi-tenant cloud-based system, the caching framework comprising: (See Rangasamy et al., para. 112-113 and Fig. 12, i.e. storage devices, 508 having instructions stored thereon that when executed by one or more processors, 502)
a plurality of microservices; (See Rangasamy et al., para. 129-130 and Fig. 13, i.e. Orchestrator receives a request from the web proxy 714, portal 716, or API gateway, and seamlessly coordinates multiple microservices of microservices, item 708 to service the request.)
a global cache that implements a global namespace; (See Rangasamy et al., para. 135-136 and Fig. 13, i.e.  Orchestration engine receive requests for interconnection assets from customers systems, wherein virtual circuits between buyers and sellers identifying customer systems within a database)
a plurality of tenant caches, each tenant cache corresponding to a different tenant of the multi-tenant cloud-based system; (See Rangasamy et al., para. 151 and 159, i.e. a cloud exchange customer may want to connect to multiple different cloud service providers via the cloud exchange platform. Orchestrator has to call multiple APIs and a cloud service provider can create a template for onboarding new customers  who want to connect with the cloud service provider.)
a common module corresponding to each of the microservices, the common module comprising a cache application programming interface (API); (See Rangasamy et al., para. 128 and Fig. 13, i.e. customers may use APIs to access cloud exchange data. Orchestration engine can receive requests entered using APIs, item 717 via an API gateway.)
and a cache module comprising a service provider interface (SPI) adapted to connect to a distributed remote cache. (See Rangasamy et al., para. 131 and Fig. 13, i.e.  orchestrator, item 706 may invoke a cloud service provider interface accessible via one of the microservices. For example, Azure (provided by Microsoft Corporation) may provide cloud services and expose an interface accessible by one of the microservices developed for the purpose of managing the cloud services)
However, Rangasamy et al. fail to explicitly disclose wherein each microservice has compile time dependency on its respective common module and has run time dependency on the cache module so that the common module facilitates changes in the distributed remote cache. 
Ahuja et al. discloses a dynamic load-based auto-scaling network security microservices architecture. 
Ahuja et al. discloses wherein each microservice has compile time dependency on its respective common module and has run time dependency on the cache module so that the common module facilitates changes in the distributed remote cache. (See Ahuja et al., Figs. 13, 22, and 25, Col. 13, lines 4-12, Col. 21, lines 53-67, and Col. 22, lines 22-31, i.e. a network security system, 1300 provides network security to the datacenter for tenants within a cloud-based system. Each microservice comprises a compiler microservice, 1324 for receiving security policy updates from the cloud for a group of tenants wherein the cache has runtime dependency based upon the changes within the microservice security policy for upgrading without powering down the network security system. After completing the process to install, configure, and run the network security system microservices, a compiler microservice checks policy update cloud  for updated policies or new microservices)
The rationale for combining Rangasamy et al. in view of Ahuja et al. is the same as claim 1.
Referring to the rejection of claim 11, (Rangasamy et al. modified by Ahuja et al.)  discloses wherein the remote cache comprises an in-memory data grid. (See Rangasamy et al., para. 138, i.e. Orchestration engine uses in-memory grid caching using an in-memory and persistent disk database)
Referring to the rejection of claim 12, (Rangasamy et al. modified by Ahuja et al.)  discloses wherein the in-memory data grid comprises Coherence. (See Rangasamy et al., para. 138, i.e. Coherence is disclosed as Java Virtual Machine – Node.JS.)
Referring to the rejection of claim 13, (Rangasamy et al. modified by Ahuja et al.)  discloses wherein each of the different tenants has a separate corresponding namespace for finding objects located in cache. (See Rangasamy et al., para. 85, 94, and 140)

Referring to the rejection of claim 14, (Rangasamy et al. modified by Ahuja et al.)  discloses wherein the common module comprises a remote API proxy. (See Rangasamy et al., para. 128, 130 and 136)
Referring to the rejection of claim 19, (Rangasamy et al.)  discloses a method executing one or more processors of providing a caching framework for a multi-tenant cloud-based system comprising: (See Rangasamy et al., para. 110-111 and Fig. 12, i.e. one or more processors, 502)
generating a plurality of microservices, (See Rangasamy et al., para. 129-130 and Fig. 13, i.e. Orchestrator receives a request from the web proxy 714, portal 716, or API gateway, and seamlessly coordinates multiple microservices of microservices, item 708 to service the request.)
each of the microservices having access to a global cache that implements a global namespace and a plurality of tenant caches, (See Rangasamy et al., para. 135-136 and Fig. 13, i.e.  Orchestration engine receive requests for interconnection assets from customers systems, wherein virtual circuits between buyers and sellers identifying customer systems within a database)
each tenant cache corresponding to a different tenant of the multi-tenant cloud-based system; (See Rangasamy et al., para. 151 and 159, i.e. a cloud exchange customer may want to connect to multiple different cloud service providers via the cloud exchange platform. Orchestrator has to call multiple APIs and a cloud service provider can create a template for onboarding new customers  who want to connect with the cloud service provider.)
generating a common module corresponding to each of the microservices, the common module comprising a cache application programming interface (API); (See Rangasamy et al., para. 128 and Fig. 13, i.e. customers may use APIs to access cloud exchange data. Orchestration engine can receive requests entered using APIs, item 717 via an API gateway.)
and generating a cache module comprising a service provider interface (SPI) adapted to connect to a distributed remote cache. (See Rangasamy et al., para. 131 and Fig. 13, i.e.  orchestrator, item 706 may invoke a cloud service provider interface accessible via one of the microservices. For example, Azure (provided by Microsoft Corporation) may provide cloud services and expose an interface accessible by one of the microservices developed for the purpose of managing the cloud services)
However, Rangasamy et al. fail to explicitly disclose wherein each microservice has compile time dependency on its respective common module and has run time dependency on the cache module so that the common module facilitates changes in the distributed remote cache. 
Ahuja et al. discloses a dynamic load-based auto-scaling network security microservices architecture. 
Ahuja et al. discloses wherein each microservice has compile time dependency on its respective common module and has run time dependency on the cache module so that the common module facilitates changes in the distributed remote cache. (See Ahuja et al., Figs. 13, 22, and 25, Col. 13, lines 4-12, Col. 21, lines 53-67, and Col. 22, lines 22-31, i.e. a network security system, 1300 provides network security to the datacenter for tenants within a cloud-based system. Each microservice comprises a compiler microservice, 1324 for receiving security policy updates from the cloud for a group of tenants wherein the cache has runtime dependency based upon the changes within the microservice security policy for upgrading without powering down the network security system. After completing the process to install, configure, and run the network security system microservices, a compiler microservice checks policy update cloud  for updated policies or new microservices)
The rationale for combining Rangasamy et al. in view of Ahuja et al. is the same as claim 1.

Referring to the rejection of claim 20, (Rangasamy et al. modified by Ahuja et al.)  discloses wherein the remote cache comprises an in-memory data grid. (See Rangasamy et al., para. 138)

Referring to the rejection of claim 21, (Rangasamy et al. modified by Ahuja et al.) discloses wherein each of the different tenants has a separate corresponding namespace for finding objects located in cache. (See Rangasamy et al., para. 85, 94, and 140)

Referring to the rejection of claim 22, (Rangasamy et al. modified by Ahuja et al.). discloses wherein the common module comprises a remote API proxy. (See Rangasamy et al., para. 128, 130 and 136)

Allowable Subject Matter
Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: determine, by the remote API proxy, whether the resource is indicated as cacheable based on the metadata, and if cacheable whether the resource is cached in the near cache or in the remote cache, wherein the remote cache is external of the first microservice and the remote API proxy establishes a connection with the remote cache; in response to determining the resource is indicated as cacheable in the near cache, retrieve the resource from the near cache or from the remote cache when the resource is cached; call an administration microservice to obtain the resource when the resource is not cached, wherein the administration microservice is a different microservice than the first microservice; and provide the resource to the client.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        October 5, 2022

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436